824 F.2d 978
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Charles M. CONNETT, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
Appeal No. 87-3037.
United States Court of Appeals, Federal Circuit.
May 26, 1987.

Before MARKEY, Chief Judge, and RICH and NIES, Circuit Judges.
PER CURIAM.

DECISION

1
The Merit Systems Protection Board (board) in SF07528510912 sustained the removal of Charles M. Connett from his position as an engineering technician because of an actual conflict of interest between his civil service position and his financial involvement with a contractor, and falsification of a material fact in connection with an official record.  We affirm.


2
The record is replete with evidence supporting the agency's removal of petitioner for violation of the conflict-of-interest provisions at issue applicable to Navy personnel.  Petitioner's arguments with respect to 18 USC Sec. 208 are irrelevant because petitioner was not charged with violation of that statute.  Petitioner's allegation that the Navy improperly required him to fill out DD Form 1555 is not persuasive because at most the Navy's action was harmless error, and the remaining charge is sufficient to warrant removal.  The decision of the board was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law.  See 5 USC 7703(c).